Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 1 of 14 PagelD #:439 ic

  

D J

by

 

FILE
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS FEB 06 2020 AC
EASTERN DIVISION
THOMAS G. BRUTON
UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT
Case No.: 19 CR 733

V.

Violations: Title 18, United States
ERICK BUSTAMANTE, Code, Sections 1956(a)(1)(B)G) and
RICKY OWEN, and 1956(h) ;
JERY BARTON JUDGE CHANG

COUNT ONE MAGISTRATE JUDGE GILBERT

The SPECIAL JANUARY 2020 GRAND JURY charges:

hE. Beginning no later than in or about August 2017 and continuing to at
least in or about September 2019, in the Northern District of Illinois, Eastern
Division, and elsewhere,

ERICK BUSTAMANTE,
RICKY OWEN, and
JERY BARTON,

defendants herein, did conspire with each other, with Co-Conspirator A, and with
others known and unknown to the Grand Jury, to knowingly conduct and attempt to
conduct a financial transaction involving proceeds of a specified unlawful activity,
namely, the felonious buying and selling and otherwise dealing in a controlled
substance, knowing that the property involved in the transaction represented the
proceeds of some form of unlawful activity, and that the transaction was designed, in
whole or in part, to conceal and disguise the nature, location, source, ownership, and

control of the proceeds of the specified unlawful activity, in violation of Title 18,

United States Code, Section 1956(a)(1)(B)q).
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 2 of 14 PagelD #:440

Overview of the Conspiracy

o It was part of the conspiracy that, from no later than in or about August
2017 to at least in or about September 2019, ERICK BUSTAMANTE, RICKY OWEN,
JERY BARTON, and Co-Conspirator A participated in a money laundering
organization (“MLO”) that was responsible for collecting, depositing, and transferring
large amounts of United States currency derived from the buying and selling of
controlled substances (“drug proceeds”). During the conspiracy, ERICK
BUSTAMANTE and RICKY OWEN, among others, (1) negotiated agreements with
individuals who controlled bank accounts, including JERY BARTON and Co-
Conspirator A, to allow the MLO to deposit drug proceeds into those bank accounts;
(2) collected, and caused to be collected, drug proceeds from various individuals
throughout the United States; (3) deposited, and caused to be deposited, the collected
drug proceeds into bank accounts controlled by co-conspirators, including JERY
BARTON and Co-Conspirator A; and (4) wire transferred, and caused to be wire
transferred, the drug proceeds to other bank accounts. ERICK BUSTAMANTE and
RICKY OWEN also delivered and caused to be delivered, drug proceeds to Wire
Transfer Business A, which has locations in Chicago, Illinois, and Grand Rapids,
Michigan, in furtherance of the conspiracy.

The Collection of Drug Proceeds from Third Parties

3. It was further part of the conspiracy that ERICK BUSTAMANTE,
RICKY OWEN, JERY BARTON, and Co-Conspirator A agreed with individuals who
owned and controlled drug proceeds located in the United States (“drug proceeds

owners’) to have the MLO collect, deposit, and transfer drug proceeds from drug
2
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 3 of 14 PagelD #:441

proceeds couriers located throughout the United States, including in the Chicago
area, on behalf of the drug proceeds owners.

A. It was further part of the conspiracy that RICKY OWEN made, and
caused to be made, travel arrangements for ERICK BUSTAMANTE to collect drug
proceeds from the drug proceeds couriers, knowing the property involved in the
collections represented the proceeds of some form of unlawful activity.

5. It was further part of the conspiracy that, between August 2017 and
September 2019, ERICK BUSTAMANTE and others, through telephone calls and
electronic messages, coordinated with the drug proceeds couriers and others
concerning the timing of the collections of the drug proceeds and the amount of
proceeds to be collected.

6. It was further part of the conspiracy that ERICK BUSTAMANTE and
others used code names, code words, and particular telephone numbers to arrange
the collection of drug proceeds from the drug proceeds couriers.

7. It was further part of the conspiracy that ERICK BUSTAMANTE
collected the drug proceeds from the drug proceeds couriers in a covert manner at
parking lots, side streets, and other locations in the Northern District of Illinois, and
elsewhere, knowing that the property involved in the collections represented the
proceeds of some form of unlawful activity. The drug proceeds were generally
transferred in amounts exceeding $10,000.

Deposit of Drug Proceeds into Bank Accounts
8. It was further part of the conspiracy that ERICK BUSTAMANTE and

RICKY OWEN recruited, and caused to be recruited, owners of bank accounts held
5
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 4 of 14 PagelD #:442

in the name of businesses and law practices, into which the drug proceeds were
deposited. These bank account owners included JERY BARTON, Co-Conspirator A,
and an undercover law enforcement agent posing as an employee of an aviation
company based in West Chicago, Illinois.
9. It was further part of the conspiracy that between in or around August
2017 and March 2019, ERICK BUSTAMANTE, RICKY OWEN, Co-Conspirator A,
and others deposited, and caused to deposited, approximately $2,934,910 of drug
proceeds into a Chase bank account number XXXXX3719, which was held in the name
of Co-Conspirator A’s company and was controlled by Co-Conspirator A, knowing that
the property involved in each deposit represented the proceeds of some form of
unlawful activity.
10. It was further part of the conspiracy that between in or around January

2018 and May 2019, ERICK BUSTAMANTE, RICKY OWEN, JERY BARTON, and
others deposited, and caused to be deposited, approximately $836,019 of drug
proceeds into multiple bank accounts controlled by JERY BARTON, knowing that the
property involved in the transactions represented the proceeds of some form of
unlawful activity, including the following:

a. approximately $218,641 between in or around January 2018 and
April 2018, into Chase Interest on Lawyer Trust Account (“IOLTA”) XXXXX6709;

b. approximately $231,720 in or around May 2018, into Chase
IOLTA account XXXXX8870;

Gs approximately $266,400 between in or around June 2018 and

May 2019, into Huntington Bank IOLTA account XXXXXXX8708;
4
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 5 of 14 PagelD #:443

d. approximately $57,143, between in or around September 2018
and December 2018, into Huntington Bank account XXXXXXX8931; and

e. approximately $62,115, on or about May 2, 2019, into Huntington
Bank account XXXXXXX9283.

11. It was further part of the conspiracy that on or about April 17, 2019,
ERICK BUSTAMANTE, RICKY OWEN, and others deposited, and caused to be
deposited, approximately $94,000 into Bank of America bank account
XXXXXXXX3716, which ERICK BUSTAMANTE believed to be a corporate bank
account held in the name of the undercover agent’s West Chicago-based aviation
company. ERICK BUSTAMANTE and RICKY OWEN made this deposit, and caused
it to be made, knowing that the property involved in the transaction represented the
proceeds of some form of unlawful activity.

12. It was further part of the conspiracy that, between August 2017 and
September 2019, ERICK BUSTAMANTE, RICKY OWEN, JERY BARTON, Co-
Conspirator A, and others attempted to wire transfer, wire transferred, and caused
others to wire transfer and attempt to wire transfer, drug proceeds that the co-
conspirators had deposited, and caused to be deposited into bank accounts to other
bank accounts controlled by the MLO and others. ERICK BUSTAMANTE, RICKY
OWEN, JERY BARTON, and Co-Conspirator A transferred, and caused others to
transfer, these drug proceeds in order to further conceal the nature, location, source,
ownership, and control of the proceeds, and to facilitate the transfer of drug proceeds

earned from drug sales in the United States to the drug proceeds owners.
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 6 of 14 PagelD #:444

13. It was further part of the conspiracy that from approximately August
2017 through May 2019, ERICK BUSTAMANTE, RICKY OWEN, JERY BARTON,
Co-Conspirator A, and others, deposited, and caused to be deposited, and transferred,
and caused to be transferred, approximately $3.8 million in drug proceeds into bank
accounts controlled by JERY BARTON, Co-Conspirator A, and an undercover law
enforcement agent, thereby concealing and disguising the nature, the location, the
source, the ownership, and the control of the drug proceeds.

Transfer of Drug Proceeds to Third Parties

14. It was further part of the conspiracy that RICKY OWEN made, and
caused to be made, travel arrangements for ERICK BUSTAMANTE to deliver cash
drug proceeds to a currency transfer business (“Currency Transfer Business A”)
located in Chicago, Illinois, and Grand Rapids, Michigan, knowing that the property
involved in the deliveries represented the proceeds of some form of unlawful activity.

15. It was further part of the conspiracy that ERICK BUSTAMANTE,
RICKY OWEN, and others delivered, and caused to be delivered, cash drug proceeds
that the MLO collected from drug proceeds couriers to Currency Transfer Business
A.

16. It was further part of the conspiracy that, between in or around April
2019 and May 2019, ERICK BUSTAMANTE, RICKY OWEN, and others, delivered,
and caused to be delivered, approximately $311,980 in cash drug proceeds to
Currency Transfer Business A in Chicago, and approximately $180,550 in cash drug

proceeds to Currency Transfer Business A in Grand Rapids, knowing that the
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 7 of 14 PagelD #:445

property involved in these deliveries represented the proceeds of some form of

unlawful activity.

17. It was further part of the conspiracy that ERICK BUSTAMANTE,
RICKY OWEN, and others recruited and attempted to recruit undercover law
enforcement agents, who were posing as pilots, to fly quantities of narcotics and
narcotics proceeds from one location to another, including locations in the United
States and elsewhere.

18. It was further part of the conspiracy that ERICK BUSTAMANTE,
RICKY OWEN, JERY BARTON, Co-Conspirator A, and others known and unknown
to the Grand Jury, did conceal and hide, and cause to be concealed and hidden, the
purposes and the acts done in furtherance of the conspiracy, including through the
use of code names, coded language, counter-surveillance, inuitiple bank accounts, and
other means to avoid detection and apprehension by law enforcement authorities.

In violation of Title 18, United States Code, Section 1956(h).
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 8 of 14 PagelD #:446

COUNT TWO

The SPECIAL JANUARY 2020 GRAND JURY further charges:

On or about August 30, 2017, at Norridge, in the Northern District of Illinois,
Eastern Division, and elsewhere,

ERICK BUSTAMANTE,

defendant herein, did knowingly conduct and cause another to conduct a financial
transaction affecting interstate and foreign commerce, namely, a deposit of
approximately $15,000 into Chase account number XXXXX3719, which involved the
proceeds of a specified unlawful activity, that is, the felonious buying and selling and
otherwise dealing in a controlled substance, knowing that the transaction was
designed in whole and in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of said specified unlawful activity, and that
while conducting such financial transaction, knew that the property involved in the
financial transaction, represented the proceeds of some form of unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)() and 2.
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 9 of 14 PagelD #:447

COUNT THREE

The SPECIAL JANUARY 2020 GRAND JURY further charges:

On or about August 30, 2017, at Norridge, in the Northern District of [linois,
Eastern Division, and elsewhere,

ERICK BUSTAMANTE,

defendant herein, did knowingly conduct and cause another to conduct a financial
transaction affecting interstate and foreign commerce, namely, a deposit of
approximately $11,000 into Chase account number XXXXX3719, which involved the
proceeds of a specified unlawful activity, that is, the felonious buying and selling and
otherwise dealing in a controlled substance, knowing that the transaction was
designed in whole and in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of said specified unlawful activity, and that
while conducting such financial transaction, knew that the property involved in the
financial transaction, represented the proceeds of some form of unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)G) and 2.
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 10 of 14 PagelD #:448

COUNT FOUR

The SPECIAL JANUARY 2020 GRAND JURY further charges:

On or about April 17, 2019, at Chicago, in the Northern District of Illinois,
Eastern Division, and elsewhere,

ERICK BUSTAMANTE,

defendant herein, did knowingly conduct and cause another to conduct a financial
transaction affecting interstate and foreign commerce, namely, a deposit of
approximately $94,000 into Bank of America account number XXXXXXXX3716,
which involved the proceeds of a specified unlawful activity, that is, the felonious
buying and selling and otherwise dealing in a controlled substance, knowing that the
transaction was designed in whole and in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of said specified unlawful
activity, and that while conducting such financial transaction, knew that the property
involved in the financial transaction, represented the proceeds of some form of
unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(@) and 2.

10
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 11 of 14 PagelD #:449

COUNT FIVE
The SPECIAL JANUARY 2020 GRAND JURY further charges:
On or about May 2, 2019, at Oak Lawn, in the Northern District of Illinois,

Eastern Division, and elsewhere,

ERICK BUSTAMANTE and
JERY BARTON,

defendants herein, did knowingly conduct and cause another to conduct a financial
transaction affecting interstate and foreign commerce, namely, a deposit of
approximately $62,115 into Huntington Bank account number XXXXXXX9283,
which involved the proceeds of a specified unlawful activity, that is, the felonious
buying and selling and otherwise dealing in a controlled substance, knowing that the
transaction was designed in whole and in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of said specified unlawful
activity, and that while conducting such financial transaction, knew that the property
involved in the financial transaction, represented the proceeds of some form of

unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)()s and 2.

11
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 12 of 14 PagelD #:450

COUNT SIX
The SPECIAL JANUARY 2020 GRAND JURY further charges:
On or about May 17, 2019, at Chicago, in the Northern District of Ilhnois,

Eastern Division, and elsewhere,

ERICK BUSTAMANTE and
RICKY OWEN,

defendants herein, did knowingly conduct a financial transaction affecting interstate
and foreign commerce, namely, the delivery of approximately $158,610 of United
States currency to Currency Transfer Business A, which involved the proceeds of a
specified unlawful activity, that is, the felonious buying and selling and otherwise
dealing in a controlled substance, knowing that the transaction was designed in
whole and in part to conceal and disguise the nature, location, source, ownership, anil
control of the proceeds of said specified unlawful activity, and that while conducting
such financial transaction, knew that the property involved in the financial
transaction, represented the proceeds of some form of unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(@) and 2.

12
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 13 of 14 PagelD #:451

FORFEITURE ALLEGATION

 

The SPECIAL JANUARY 2020 GRAND JURY further alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 1956, as set forth in this Indictment, defendants shall forfeit to the United
States of America any property involved in such offense, and any property traceable
to such property, as provided in Title 18, United States Code, Section 982(a)(1).

2. The property to be forfeited includes, but is not limited to:

a. a personal money judgment in the amount of approximately
$4,357,459; and

b. the following specific property:

1. approximately $2,934,910 deposited to Chase bank account
XXXXX3719;
i. approximately $218,641 deposited to Chase IOLTA
account XXXXX6709;
lil. approximately $231,720 deposited to Chase IOLTA
account XXXXX8870;
iv. approximately $266,400 deposited into Huntington Bank

IOLTA account XXXXXXX8708; °

v. approximately $94,000 deposited into Bank of America
bank account XXXXXXXX3716;

V1. approximately $57,148 deposited into Huntington Bank

account XXXXXXX8931;

13
Case: 1:19-cr-00733 Document #: 60 Filed: 02/06/20 Page 14 of 14 PagelD #:452

Vil. approximately $62,115 deposited into Huntington Bank
account XXXXXXX9283;
Vill. approximately $311,980 seized from Currency Transfer

Business A in Chicago on or about May 17, 2019;
1x. approximately $180,550 seized from Currency Transfer
Business A in Grand Rapids on or about May 17, 2019;

3. If any of the property described above, as a result of any act or omission
by a defendant: cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third party; has been placed beyond the
jurisdiction of the Court; has been substantially diminished in value; or has been
commingled with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property, as
provided in Title 21, United States Code, Section 853(p).

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY

14
